DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-18, in the reply filed on 5/20/2022 is acknowledged.  Claims 9-12, 19, and 20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 13-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for adjusting the laser so that the optimized convergence or focused height coincides with the build plane (paragraph 0024), does not reasonably provide enablement for adjusting the convergence height to a build plane height by adjusting the platen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The manner in which claim 1 is written leads one to adjust the platen to adjust the convergence height.  However this is essentially not possible since the height of the platen where the maximum convergence occurs is an absolute value of the apparatus (i.e. the value is a fixed value in the system, unless an unclaimed adjustment moves it, such as adjusting the laser).  Based on how the specification is written the laser is adjusted to move the convergence height to a build plane height, not the platen.  Since the claims and specification are not commensurate in scope the claims lacks scope of enablement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 is seen as vague and indefinite since in the last three lines it is unclear how moving the platen will adjust the maximum convergence height of the laser, since the only antecedent basis for “the maximum laser convergence height” is the height “for the platen”.  The platen is moved to find this height, not to change the location of the convergence.  Since it is not clear how the convergence height is adjusted the claim is seen as vague and indefinite.
Claim 1 recites the limitation in line 2, “the metal platen defining an upper surface”.  It is unclear as how an entire platen (seen as a three dimensional object) defines an upper surface.  Is this just the 2D top of the platen, or does the surface extend into the platen?  The wording makes the limitation hard to understand.  A platen inherently has an upper surface, so there really is no need to provide antecedent basis in the first place.  Claim 1 (an d any needed dependent claims, e.g. claim 2) would be read the same way if “the metal platen defining an upper surface” was removed from line 2.
Claims 5, 15, 16, and 17 recite the limitations "a height of maximum laser convergence" and “a platen height”.  There is insufficient antecedent basis for these limitations in the claims.  Are these heights the same or difference than the heights in claim 1?

It is suggested to amend the withdrawn claims where needed when those withdrawn claims contain the same 112(a) and 112(b) issues indicated above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743